     Case 2:20-cv-07270-RGK-AGR Document 19 Filed 10/09/20 Page 1 of 2 Page ID #:165




 1     NICOLA T. HANNA
       United States Attorney
 2     THOMAS D. COKER
       Assistant United States Attorney
 3     Chief, Tax Division
       GAVIN L. GREENE (Cal. Bar No. 230807)
 4     Assistant United States Attorney
            Federal Building, Suite 7211
 5          300 North Los Angeles Street
            Los Angeles, California 90012
 6          Telephone: (213) 894-4600
            Facsimile: (213) 894-0115
 7          E-mail: Gavin.Greene@usdoj.gov
 8     Attorneys for the United States of America
 9
                            UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
                                   WESTERN DIVISION
12
13 Sabena Puri,                                   Case No. CV 20-7270 RGK (AGRx)
14               Petitioner,                      Stipulation re Briefing Schedule
15                     v.                         [Proposed] Order lodged concurrently
16 United States of America,                      Hon. Alicia G. Rosenberg Magistrate
                                                  Judge
17               Respondent.
                                                  Date:         November 10, 2020
18                                                Time:         10:00 a.m.
                                                  Courtroom:    Telephonic Hearing
19
20
21
22
23
24
25
26
27
28
                                              1
     Case 2:20-cv-07270-RGK-AGR Document 19 Filed 10/09/20 Page 2 of 2 Page ID #:166




 1           The undersigned parties by and through their undersigned counsel,
 2     request that the Court enter the proposed Order re Briefing Schedule lodged
 3     concurrently.
 4
 5                                       Respectfully submitted,
 6                                       NICOLA T. HANNA
                                         United States Attorney
 7                                       THOMAS D. COKER
                                         Assistant United States Attorney
 8                                       Chief, Tax Division
 9
10     Dated: October 9, 2020            /s/
                                         GAVIN GREENE
11                                       Assistant United States Attorney
                                         Attorneys for the United States of America
12
13
                                         LAW OFFICES OF SCOTT E.
14                                       SCHUTZMAN
15
16     Dated: October 9, 2020            /s/
                                         SCOTT E. SCHUTZMAN
17                                       Attorneys for Sabena Puri
18
19     Pursuant to Local Rule 5-4.3.4(a)(2)(i), I Gavin Greene attest that Scott
20     Schutzman concurs in the contents of this document and has authorized this
21     filing.
22
23
24
25
26
27
28
                                              2
